Citation Nr: 0815250	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  97-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected burns.

2.  Entitlement to service connection for an upper 
respiratory disorder, to include sinusitis/allergic rhinitis, 
including as secondary to service-connected burns.

3.  Entitlement to an effective date earlier than August 7, 
1995 for the grant of service connection for residual burns 
sustained in service.


(The separately appealed issues of entitlement to service 
connection for a dental disability for the purposes of 
obtaining VA outpatient dental treatment, and entitlement to 
service connection for post-traumatic stress disorder, will 
be addressed in a separate Board decision)




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1961, and from March 1962 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1996, March 1997, and June 1998 rating 
decisions of the VA Regional Office (RO) in Honolulu, Hawaii.  
The veteran relocated to Virginia and jurisdiction of his 
claim was assumed by the RO in Roanoke, Virginia.

In the June 1996 rating decision, the RO granted service 
connection for residual burns that the veteran had sustained 
in service on his lower extremities, and assigned an 
effective date of August 7, 1995 for the grant of service 
connection.  The veteran appealed the effective date assigned 
for service connection for the burn scars.  In the March 1997 
rating decision, the RO denied service connection for a back 
disorder.   In the September 1998 rating decision, the RO 
denied service connection for sinusitis/allergic rhinitis.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In February 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded an October 2004 
Board decision that addressed these issues on the merits.  
The Joint Motion for Remand accompanying the Court's order 
reflects the October 2004 Board decision was vacated and 
remanded for further attempts to obtain the veteran's service 
medical records, for a VA examination and a medical opinion 
regarding the etiology of the veteran's low back disorder, 
and for an additional (adequate) VA examination of the 
veteran's upper respiratory disorder that includes 
sinusitis/allergic rhinitis and opinion of etiology based 
upon an accurate history.  That development was completed, 
and the case was returned to the Board. 


FINDINGS OF FACT

1.  The veteran sustained a low back injury in service, but 
the weight of the evidence demonstrates that he did not 
experience a chronic low back disorder during service, 
arthritis of the low back did not manifest to a compensable 
degree within a year after service separation, low back 
symptomatology was not continuous after service separation, 
and the veteran's currently diagnosed low back disability is 
not related by competent medical evidence to any incident 
during service or to the service-connected burns.

2.  An upper respiratory disorder, to include 
sinusitis/allergic rhinitis, was not present during service, 
and the veteran's current diagnoses of sinusitis/allergic 
rhinitis are not related to any incident during service or 
related to the service-connected burns.

3.  The veteran's original claim for service connection for 
residual burns sustained in service was received at the RO on 
August 7, 1995.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service or as a result of service-connected 
disability, and arthritis of the low back may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  An upper respiratory disorder, to include 
sinusitis/allergic rhinitis, was not incurred in or 
aggravated by service or as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  The legal criteria for an effective date earlier than 
August 7, 1995 for the grant of service connection for 
residual burns sustained in service have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was provided adequate notice as to 
the evidence needed to substantiate his claims for service 
connection and his claim for an earlier effective date for 
the grant of service connection for residual burns sustained 
in service.  Letters sent to the veteran in March 2004, July 
2007, and September 2007 informed him of the information and 
evidence needed to substantiate the claims, provided an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf, 
and asked him to send to VA all evidence in his possession 
that pertained to these claims. 

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the U.S. Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim." VCAA notice 
was not provided to the veteran before the RO decisions that 
are the subject of this appeal.  However, the original RO 
decisions that are the subject of this appeal were entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) because an initial RO decision had 
already occurred.

Moreover, any late notice errors were cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim in supplemental statements of the case, including a 
supplemental statement of the case issued in November 2007.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing both before a 
Decision Review Officer and the Board.  He has submitted 
numerous statements and letters expressing his contentions 
regarding his claims, as well as other lay statements in 
support of his claims.  

The claims file contains many of his service medical records.  
A request for information reply from the National Personnel 
Records Center indicates that records from the veteran's 
first period of service were "fire related."  The veteran 
completed an NA Form 13055 showing the dates and places where 
he was hospitalized; however, the NPRC reported in May 1996 
that searches of clinical records from Castle AFB and 
Letterman Army Hospital and morning reports revealed that 
they did not list the veteran.  The veteran subsequently 
indicated his belief that additional records existed, but 
were destroyed by fire; therefore, further efforts to obtain 
such records would be futile. 

The Board also notes that the veteran has been afforded VA 
examinations and medical opinions.  Most recently, pursuant 
to a December 2006 Board remand, the veteran was afforded a 
VA examination and medical nexus opinions in June 2007.  

The claims file includes VA treatment records from a VA 
clinic in Guam and more recently in Fredericksburg, Virginia, 
and the Richmond VA Medical Center.  The RO attempted to 
obtain medical records from a university which the veteran 
attended, but the university reported in January 1998 that 
such records had been destroyed.  

The Board notes that there is no issue as to the current 
existence of the claimed disabilities.  In addition, there is 
no basis for believing that recent treatment records would 
contain any nexus opinion or other basis for relating a 
current disability to service.  Current treatment records 
containing histories given by the veteran in which he relates 
a current problem to service would not constitute competent 
evidence relating such a disorder to service.  The Board also 
notes that the veteran has indicated that he is not satisfied 
with a VA opinion regarding whether his allergies were caused 
by blood transfusion in service.  He asserts that an opinion 
should have been obtained from a specialist in hematology 
other than an ENT specialist.  The Board finds that another 
opinion is not warranted as an ENT specialist would have 
training in the causes of allergies and would be qualified to 
render an opinion regarding the etiology of such a disorder.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims, and no 
further assistance to the veteran with the development of 
evidence is required.

Factual Background

The veteran asserts that he warrants service connection for a 
low back disorder and sinusitis/allergic rhinitis, which he 
states are the result of the fire incident in service.  
Specifically, as to the claim for service connection for a 
low back disorder, the veteran states that he injured his 
back at the time of the fire and has had back pain ever 
since.  As to the claim for service connection for 
sinusitis/allergic rhinitis, the veteran believes that he 
developed these upper respiratory problems after he had 
received a blood transfusion in service.  He believes that 
the blood he received caused him to develop difficulty 
breathing.  He also states that he should be given an 
effective date going back to when he was discharged from 
service for the grant of service connection for the burns he 
sustained in service.  As noted above, the veteran was 
granted service connection for residual burns he sustained in 
service as of August 7, 1995.  The veteran asserts that 
service connection should be granted going all the way back 
to when he was discharged from service because VA had refused 
to allow him to file a claim for compensation benefits back 
then.

The service medical records from the first period of service 
are not of record and are believed to have been destroyed.  A 
January 1962 service report of medical examination conducted 
in connection with re-enlistment shows that clinical 
evaluations of the spine and sinuses were normal.  In a 
report of medical history completed by the veteran at that 
time, he denied any history of sinusitis, hay fever, or bone, 
joint, or other deformity.  The veteran stated yes to having 
been advised to have had an operation in the past.  The 
examiner noted that the veteran had had his legs burned in 
November 1960 and had skin grafts in 1961.  There were no 
references to any back problems.  Reports of medical 
examinations conducted in December 1965, February 1966, and 
December 1967 show that clinical evaluations of the spine and 
sinuses were normal.

The veteran's Veteran's Application for Compensation or 
Pension (VA Form 21-526), which is signed and dated by the 
veteran on March 8, 1995, is date stamped as received by VA 
on August 7, 1995.  In this claim for service connection 
form, the veteran indicated that he was seeking compensation 
for extensive burns over about 35 percent of his body 
covering his legs and lower back.  He added that the burns 
were incurred while he was on active duty in an accidental 
fire.  When asked on the application if he had previously 
submitted a claim for any benefit with VA, he indicated only 
that he had filed a claim for educational assistance.  

An October 1995 VA examination report shows that the veteran 
stated that his current complaint was that he had burns over 
his legs and lower back in 1959 and that he had had some 
problems with sensitivity and rashes in those areas over the 
years.  The examiner reported in detail the scarring from the 
burns on the veteran's legs.

In a January 1996 statement, the veteran described the fire 
accident in service. He stated that they were stripping paint 
from the floor and that one of his supervisors went to get 
some liquid and spread it all over the floor.  A flame from a 
pilot light ignited the jet fuel, and caused an explosion.  
The veteran reported he was caught in the middle of the room 
and could not get out.  He stated he had been treated for 
burns for two weeks and given a skin graft on his lower 
extremities.

Following the issuance of the June 1996 rating decision, 
wherein the RO granted service connection for burn scars, 
effective August 7, 1995, the veteran submitted a statement 
in June 1996, asserting that he should be given an earlier 
effective date for the grant of service connection.  He 
stated he had been discharged from service in December 1967 
and had never been advised that he could apply for 
compensation benefits by the VA at that time.  He added that 
he knew he could not sue the military for the burn damages, 
but that he had never learned that he was entitled to 
compensation for his burns.  The veteran stated he had gone 
on with his life and did the things he needed to do and felt 
that he should be given an effective date going back to the 
date he was discharged from service.

In July 1996, the veteran submitted additional claims for 
service connection for "lower back pains and upper 
respiratory symptoms."  He stated that he felt that these 
conditions were attributable to his hospitalization while on 
active duty.

In August 1996, the veteran submitted a statement, 
reiterating that he had never been counseled while in the 
service or out of the service that he was eligible for 
benefits "in any way as a result of my accident."  He noted 
he had taken advantage of the GI Bill when he was discharged 
from service, but "never received counseling about my 
eligibility to receive benefits, educational or otherwise."  
The veteran added that he had been told that the government 
was not liable for any of his injuries.  As to the upper 
respiratory symptoms, the veteran stated that after his 
hospitalization, he noticed that he tended to get upper 
respiratory infections "much more frequently than before."  
He stated he had decided that it might have been the blood 
that he had received during the first week and a half of his 
hospitalization.  Regarding his back, the veteran stated he 
did not know to what extent his back was injured in the fall 
or to what extent the problem was exacerbated by his 
hospitalization, which did not allow movement.

A March 1997 VA outpatient treatment report shows that the 
veteran reported he had developed upper respiratory 
infections and sinus attacks after he had been hospitalized 
for burns while in service.  The diagnosis was recurrent 
sinusitis, upper respiratory infections.

In a May 1997 statement, the veteran asserted the following:

In the early part of 1968, January or February, I 
made an oral (not written) application for medical 
benefits in regard to the burns I had suffered 
through no fault of my own while serving in the 
[military].

I was told by the staff at the Veterans 
Administration office in San Diego, California, 
that I was ineligible to apply. They refused to 
provide the necessary form or forms I needed with 
which to make an application. As nearly as I can 
recall now, they told me I had no claim against the 
U.S. government because I had been treated 
successfully for my injuries in military hospitals. 
They said that I had waived any right to claims 
against the U.S. government when I entered military 
service.

I recall trying to show them my injury by pulling 
up the right leg of my trousers, but the staff 
members still refused to note or examine the extent 
of the burned areas or the condition of my leg. 
Despite my repeated attempts to call their 
attention to my injury, they insisted I had no 
claim and could expect no assistance either from 
the VA or from the U.S. government.

Since I had previously been told essentially the 
same thing by [the] U.S. Air Force and U.S. Navy 
representatives during my de-briefings for 
discharge and at various other times, I assumed the 
information given to me by VA staff was correct and 
therefore I did not pursue my claim any further. 
Had I known what I now know, I would not have left 
the office before I had filed an application.

Also in May 1997, the veteran submitted several lay 
statements from the veteran's current wife, former wife, and 
fellow soldiers.  The veteran's former wife stated that she 
remembered the veteran had complained of back pain after his 
fall in service and difficulty breathing following numerous 
blood transfusions in the Air Force.  She added that upon the 
veteran's discharge from service, he had sought to receive 
benefits for his burn scars and was told he had no legal 
claim against the government for his injuries.  The veteran's 
current wife stated that the veteran had current low back 
problems and difficulty breathing.  The fellow soldiers 
provided statements tending to support the veteran's 
allegations regarding his claim for an earlier effective date 
and the fire that had occurred in service.

A June 1997 private medical record shows that the veteran 
reported he had developed back pain during service, when he 
fell inside a burning building.  He stated that he first 
noticed back pain when he was recovering from his burns and 
was immobilized in bed.  The veteran reported that the pain 
had increased in intensity, but that it had been unchanged.  
The private physician stated that the veteran was told he had 
spina bifida, which the examiner stated, "Interestingly, this 
observation is not reported in his recent lumbar spine x-
ray."  Following a physical examination, the private 
physician entered a diagnosis of mechanical low back pain.

In September 1997, the veteran presented oral testimony 
before a Hearing Officer at the RO.  The veteran stated that 
he had been in contact with VA prior to his submission of his 
claim in August 1995.  He stated that such contact had 
occurred after he had been discharged from service.  The 
veteran testified that VA had told him he had no claim and 
that it was not going to process his claim.  He stated that 
he asked about compensation at the same time he had filed a 
claim for educational benefits.  The Hearing Officer asked 
the veteran if he had submitted anything in writing about 
seeking benefits, and he stated no.  Regarding his back, the 
veteran stated that he injured it at the time he sustained 
his burn injuries.  He further stated that during his 
hospitalization, the doctors were more concerned about his 
burns than his back pain.  The veteran testified that his 
back pain had been occurring since the accident in service, 
and was constant, but varying in degree.  He stated he did 
not report any back pain at the time he was discharged 
because he had been told he had no claims against the 
government and that reporting back pain did not seem 
reasonable.

The veteran submitted a statement from his former wife, who 
stated that to the best of her recollection, the veteran had 
told her in 1968 or 1969 that VA had refused to compensate 
him for his burns, back pain, and upper respiratory infection 
problems.   A March 1997 statement from the veteran's former 
wife reflects that the veteran had suffered back pain and 
upper respiratory problems from an unspecified time. 

An October 1997 private medical record shows that the veteran 
reported that his troubles with his sinuses started following 
a blood transfusion he received after the incident in service 
that had caused his burns.  He complained of recurrent 
maxillary sinus pressure with a plugged nose, nasal itching, 
and excessive sneezing.  The veteran stated he had been 
evaluated by an allergist who had determined he had a 
sensitivity to dust mites.  Examination of the nose was 
"essentially clear."  The assessment was allergic rhinitis 
and possible chronic sinusitis.

An October 1997 VA examination report shows that the veteran 
reported he had developed sinus pain after he had been 
hospitalized in service for burns he had sustained.  The 
examiner entered diagnoses of allergic rhinitis and chronic 
sinusitis.  In a January 1998 addendum, the examiner stated 
that he had discussed the veteran's problems with the 
consultant otolaryngologist and that they had come to the 
conclusion that rhinitis or chronic sinusitis was allergic in 
nature and not related to the blood transfusion the veteran 
had received in service.

At the July 2004 hearing before the undersigned, the 
veteran's representative asserted that the veteran's two 
former spouses and his current wife had provided statements 
indicating that the veteran had a history of back problems 
and that those problems stemmed from the incident he had 
sustained in service.  The representative stated that the 
veteran had gone to the RO in San Diego and asked for an 
application for benefits, and that the RO refused to provide 
an application.  He also stated that the veteran was 
contending that he had developed sinusitis due to a blood 
transfusion in service.

The veteran testified at the July 2004 hearing that he had 
gone to the RO for two reasons, one was to apply for medical 
benefits and the other was to apply for education benefits.  
He testified that when he asked for the applications he was 
told he could have an application for educational benefits 
but that he was not eligible for medical benefits.  The 
veteran stated he asked why he was not eligible, and he was 
told that he had been made whole in service by a skin graft 
and was "as good as new" and had no entitlement to medical 
assistance.  He added that he had been told by the service 
that he was not eligible for medical benefits, so he gave up 
trying to obtain these benefits.

The veteran testified at the July 2004 personal hearing that 
he injured his back at the same time he sustained the burn 
injuries to his lower extremities.  He stated he slipped and 
fell and injured his back as he tried to escape the fire.  
The veteran stated that the doctors were so concerned about 
his burns that they neglected his back.  He stated he did not 
seek treatment for his back after he got out of service 
because he treated his back pain himself.  The veteran 
testified he had back pain since then.  As to the upper 
respiratory disorder, the veteran stated he had received 
several blood transfusions in service, which had not been 
screened, and that he subsequently developed respiratory 
problems.

A June 2007 VA orthopedic examination report reflects a 
history of the veteran falling and hurting his back during a 
fire in service in November 1960, severe back pain during in-
service hospitalization and treatment in 1960, the back pain 
resolved until after service in 1995.  The resulting 
diagnosis was degenerative disc disease of the lumbar spine, 
most notably at the L5-S1 level.  The VA examiner offered the 
opinions that it was unlikely ("less likely than not") that 
the veteran's degenerative disc disease of the lumbar spine 
was related to either military service or to service-
connected burns.  The reasons for the opinions were that it 
was not until 1997, 30 years after service discharge, that 
the veteran complained or was treated for low back pain; the 
veteran indicated at the service separation examination that 
he had no bone, joint, or other deformity, and physical 
examination of the spine at the service separation 
examination was normal.  

At the June 2007 VA examination, the veteran reported that he 
did not have allergies before being caught in the fire in 
service in November 1960, had blood transfusions in service 
during hospitalization for burn injuries, was not treated for 
allergies in service, first sought treatment for allergies 
after service in 1996, treated the allergy symptoms with 
over-the-counter medications, that he had smoked two packs of 
cigarettes per day for 30 years before quitting at age 43, 
and he had a history of non-incapacitating episodes of 
sinusitis and perennial nasal allergy, and currently had 
watery eyes, sneezing, and post-nasal drip.  The resulting 
diagnosis was perennial allergies with allergic rhinitis.  
The VA examiner offered the opinions that it was unlikely 
("less likely than not") that the veteran's perennial 
allergies are related to either military service, including 
blood transfusion in service, or to service-connected burns.  
The reasons for the opinions were that the veteran did not 
develop symptoms until 1997, which was 37 years after 
receiving the blood transfusions; there was no evidence in 
the medical literature that allergies are secondary to blood 
transfusions; and there was an absence of continuous 
treatment for allergies or chronic sinusitis since service 
discharge. 

Service Connection Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
on October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran)

The Board notes that the veteran did not have combat service, 
nor does he claim that he incurred an injury during combat 
service.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b), which require VA to accept lay 
evidence of service incurrence notwithstanding the fact that 
there is no official record of such incurrence, are not 
applicable to the present appeal.  Nevertheless, the Board 
must still consider and weigh all lay evidence along with the 
other evidence which is of record.  See 38 C.F.R. §§ 
3.103(d), 3.303(a).

Service Connection for a Low Back Disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder.  The 
Board recognizes that in a case where the service medical 
records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Here, many of the veteran's 
service medical records are in his claims file, but some have 
been destroyed.

In light of this, and based on the veteran's testimony, the 
Board will concede that the veteran sustained an injury to 
his back in service.  The veteran is competent to state that 
he sustained a back injury in service; however, service 
medical records and the veteran's own testimony and histories 
show that he did not develop a chronic low back disorder 
during service, but in-service symptoms of low back pain 
resolved and did not manifest again until years after service 
in the 1990s.  The veteran sustained the burns in 1959 or 
1960 and thus that would be when he sustained the back 
injury.  Significantly, however, service reports of medical 
examinations conducted in 1962, 1965, 1966, and 1967 show 
that clinical evaluations of the veteran's spine were normal.  
In a report of medical history completed by the veteran in 
1962, he did not report a history of having sustained a back 
injury previously.  Therefore, the service medical records do 
not substantiate the veteran's allegations of having 
developed a chronic low back disorder during service after 
his fall in 1960.  On the contrary, the records weigh against 
the claim.

The Board also finds that there is a lack of evidence of 
continuity of symptomatology of a low back disorder from the 
time the veteran was discharged from service until 1997-a 
period of 30 years.  Although the veteran has sometimes 
indicated continuing complaints since service, in other 
histories, such as at the June 2007 VA examination, he has 
indicated the low back symptoms resolved and did not manifest 
again until many years after service separation.  The 
veteran's former spouse's March 1997 statement notably does 
not reference the time of onset of the post-service symptoms 
of back disorder that she mentioned that the veteran had 
experienced.  

The Board also finds that the lay accounts of chronic low 
back symptoms in service or continuous low back symptoms 
after service are also contradicted by the service medical 
records, which show no complaints or treatment for back 
problems, and by the lack of post-service complaints, 
diagnosis, or treatment for back pain or a back disorder for 
decades after service.  The Board finds that the more 
contemporaneous service medical records, including the 
veteran's service separation history and service separation 
examination report, are of a higher probative value than the 
statements made decades later in support of a claim for 
compensation benefits.

Further, no medical professional has attributed the veteran's 
current low back pain to a back injury in service.  The 
medical opinion evidence that is of record weighs against a 
finding that the veteran's currently diagnosed degenerative 
disc disease of the lumbar spine was related to either 
military service or to service-connected burns.  For example, 
the June 2007 VA examination report and medical opinions were 
that it was unlikely ("less likely than not") that the 
veteran's degenerative disc disease of the lumbar spine was 
related to either military service or to service-connected 
burns.  Such opinion is consistent with the absence of 
chronic in-service low back symptoms and absence of 
continuous low back symptoms since service separation in  
1967. 

In light of the lack of medical evidence showing complaints, 
findings, or a diagnosis of a chronic low back disorder in 
service, the lack of any evidence of treatment for a back 
disorder until approximately 30 years after service, and the 
competent medical opinion evidence of record that weighs 
against a nexus between the post-service low back disability 
and service or a service-connected disability, the Board 
finds that a low back disorder was not incurred in or 
aggravated by service.  

The Board also finds that arthritis of the lumbar spine was 
not manifest within a year after separation from service.  
Accordingly, arthritis of the low back may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a low back disorder, including as secondary to 
service-connected burns, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection for Upper Respiratory Disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for an upper respiratory 
disorder, to include sinusitis and allergic rhinitis.  The 
service medical records are silent for any complaints, 
findings, diagnosis, or treatment of upper respiratory 
symptoms, and do not reflect any in-service injury or disease 
of the upper respiratory system.  The reports of medical 
examination conducted in 1962, 1965, 1966, and 1967 show that 
clinical evaluations of the sinuses were normal at those 
times.  In the 1962 report of medical history completed by 
the veteran, he denied any history related to sinus problems.  
Therefore, the service medical records contradict the 
veteran's allegations of having developed upper respiratory 
problems during service, including following his reported 
blood transfusion in 1960.

Additionally, the Board also finds that there is a lack of 
credible evidence of continuity of symptomatology of sinus 
problems or allergies or rhinitis from the time he was 
discharged from service until 1997-a period of 30 years.  
Although the veteran has sometimes indicated continuing 
complaints since service, in other histories, such as at the 
June 2007 VA examination, he has indicated the upper 
respiratory symptoms did not manifest until many years after 
service separation in the 1990s.  The veteran's former 
spouse's March 1997 statement notably does not reference the 
time of onset of the post-service symptoms of upper 
respiratory problems that she mentioned that the veteran had 
experienced. 

The Board also finds that the lay accounts of upper 
respiratory symptoms in service or continuous symptoms after 
service are also contradicted by the service medical records, 
which show no complaints or treatment for upper respiratory 
problems, and by the lack of post-service complaints, 
diagnosis, or treatment for upper respiratory disorder for 
decades after service.  The Board finds that the more 
contemporaneous service medical records, including the 
veteran's service separation history and service separation 
examination report that are negative for symptoms or findings 
of upper respiratory disorder, are of a higher probative 
value than the statements made decades later in support of a 
claim for compensation benefits.

Further, no medical professional has attributed the veteran's 
current upper respiratory disorder, including diagnosed 
allergies, allergic rhinitis, or sinusitis, to service.  The 
medical opinion evidence that is of record weighs against a 
finding that the veteran's currently diagnosed degenerative 
disc disease of the lumbar spine was related to either 
military service or to service-connected burns.  For example, 
in a January 1998 addendum to the October 1997 VA 
examination, which had diagnosed allergic rhinitis and 
chronic sinusitis, the VA examiner stated that he had 
discussed the veteran's problems with an otolaryngologist and 
they had determined that the veteran's rhinitis and chronic 
sinusitis were allergic in nature and not related to the 
blood transfusion the veteran had received in service.  The 
June 2007 VA examination report and medical opinions were 
that it was unlikely ("less likely than not") that the 
veteran's diagnosed perennial allergies or allergic rhinitis 
was related to either military service or to service-
connected burns.  Such opinion is consistent with the absence 
of chronic in-service upper respiratory symptoms and absence 
of continuous upper respiratory symptoms since service 
separation in 1967 until the 1990s. 

There is no competent evidence of record that weighs in favor 
of the veteran's claim.  While the veteran has stated that 
these upper respiratory diagnoses are related to the blood 
transfusion in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for an upper respiratory disorder, to include 
sinusitis/allergic rhinitis, including as secondary to 
service-connected burns, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Earlier Effective Date for Service Connection for Burn Scars

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2007).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 
3.1(p) (2007).

In this veteran's case, the record reflects that the veteran 
was discharged from service on December 21, 1967.  The 
veteran's Veteran's Application for Compensation or Pension 
(VA Form 21-526), which is signed and dated by the veteran on 
March 8, 1995, is date stamped as received by VA on August 7, 
1995.  In this claim for service connection form, the veteran 
indicated that he was seeking compensation for extensive 
burns that were incurred in service.  

The veteran's application that was received on August 7, 1995 
was the first claim for service connection for residuals of 
burns that the veteran filed with VA.  When asked on the 
August 7, 1995 application if he had previously submitted a 
claim for any benefit with VA, the veteran indicated only 
that he had filed a claim for educational assistance.  

In the June 1996 rating decision on appeal, the RO granted 
service connection residual burns sustained in service, and 
assigned an effective for service connection of August 7, 
1995, the date of receipt of the claim for service connection 
for residuals of burns in service.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran's Application for Compensation 
or Pension (VA Form 21-526), which is signed and dated by the 
veteran on March 8, 1995, was received by VA on August 7, 
1995.  The evidence for receipt of this application (claim 
for service connection) is the date stamp at the top of the 
first page of the application, which reflects that the claim 
was received in the RO mailroom on August 7, 1995 at 5:33 
p.m.  The August 7, 1995 date stamp on the veteran's March 8, 
1995 application is presumed to have been administered 
regularity so as to reflect the actual date of receipt of the 
veteran's claim for service connection on August 7, 1995.  

The Court has held that "there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.  The veteran has not submitted credible 
evidence to rebut the presumption that the August 7, 1995 
date stamp on his March 8, 1995 claim for service connection 
was done irregularly, or reflects anything else but actual 
receipt of the veteran's claim on August 7, 1995.

With regard to the veteran's contention for an even earlier 
effective date, including to the first day after service 
separation, the evidence does not show a claim for service 
connection was filed any time from service separation until 
August 7, 1995.  The date the veteran's first claim for 
service connection for residuals of burns was received, 
August 7, 1995, far exceeds the one-year period following the 
veteran's discharge from service, and legally precludes an 
effective date of December 1967 for the grant of service 
connection.  

The veteran has admitted that he did not submit a written 
claim for service connection for residual burns sustained in 
service prior to 1995.  In this regard, during the RO hearing 
held in September 1997, he specifically stated that he had 
never submitted anything in writing, not even a letter.  The 
claims file contains correspondence between the veteran and 
the VA in the late 1960's, but it is negative for references 
to a back claim.  Also, letters dated in May and July 1968 
and April 1969 from the veteran to his Congressman show that 
he requested assistance regarding the VA's handling of his 
claim for education benefits, but he did not make any 
reference to any claim for disability benefits.

The Board notes that the veteran has alleged that he 
attempted to submit a claim back in 1968, at the time he 
submitted a claim for education benefits, and that VA 
prevented him from submitting a written claim; however, the 
Board finds that this allegation by the veteran is not 
credible.  Initially, following the grant of service 
connection for residual burns sustained in service, when the 
RO assigned an effective date of August 7, 1995, the veteran 
submitted a statement, asserting that he had never been 
advised that he could apply for compensation by the VA.  He 
noted he knew he could not sue the military for the burns he 
sustained but that he had never learned that he was entitled 
to compensation.  He added he had gone on with his life.  
Thus, the veteran's initial assertion was that he had never 
been told that he could be entitled to VA compensation 
benefits prior to his 1995 application.  He reiterated his 
lack of awareness that he was entitled to any benefits 
related to his burns in an August 1996 statement.  He stated 
he had never been counseled while in the service or out of 
service that he was eligible for benefits "in any way as a 
result of my accident."

The RO then issued an statement of the case in April 1997.  
There, it told the veteran that VA was precluded from paying 
benefits earlier than the date of claim.  It noted that the 
veteran had left service in 1967 and that he had alleged he 
was not aware of his right to file a compensation claim until 
1995.  Subsequent to this statement of the case, the veteran 
presented a revised account, and asserted that he had 
attempted to submit a claim back in 1968 and that VA had 
refused to provide him with the necessary application forms.  
The Board does not accept this revised account, and finds the 
veteran's statements that he made in June 1996 and August 
1996 to be of more probative value.  The veteran was credible 
in stating that he was not aware that he was entitled to 
compensation benefits prior to his 1995 claim.  He 
subsequently changed his account to one where he was aware 
that he was entitled to benefits but that VA refused to allow 
him to submit a claim for compensation benefits.  The revised 
account is not credible, as it is at odds with what the 
veteran had stated previously.

Moreover, even accepting the veteran's allegation that RO 
personnel told him he was not entitled to benefits, this 
would not allow an earlier effective date for the grant of 
service connection for residual burns sustained in service, 
as there is no waiver of the effective date requirements on 
the basis that the veteran was misinformed by a government 
employee.  Inaccurate advice does not create any legal right 
to benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) ("erroneous advice given by 
a government employee cannot be used to estop the government 
from denying benefits"); see also Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994) (holding that a veteran was not entitled 
to education benefits based on his assertion that misleading 
or erroneous information was provided regarding education 
benefits). 

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than August 7, 1995 for 
the grant of service connection for residual burns sustained 
in service.  The regulation states that, if the claim is not 
received within one year following separation from service, 
which is clearly not the case as the veteran submitted his 
original claim approximately 28 years following his discharge 
from service, the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(ii).  Even if the date entitlement arose was 
prior to March 8, 1995, the effective date would still be 
August 7, 1995 (the later of the date of claim or date 
entitlement arose).  38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than the date of receipt 
of application therefor); 38 C.F.R. § 3.400(b)(2)(ii). 

For these reasons, the Board finds that legal criteria for an 
effective date earlier than August 7, 1995  for the grant of 
service connection for residual burns sustained in service 
have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§§ 3.102, 3.155, 3.400.   The Court has held that in a case 
where the law, as opposed to the facts, is 


dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this case, 
an effective date earlier than August 7, 1995 is legally 
precluded.  


ORDER

Service connection for a low back disorder, including as 
secondary to service-connected burns, is denied.

Service connection for an upper respiratory disorder, to 
include sinusitis/allergic rhinitis, including as secondary 
to service-connected burns, is denied.

An earlier effective date than August 7, 1995 for the grant 
of service connection for residual burns is denied. 



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


